ON PETITION FOR REHEARING.
GUHEEN, District Judge.
A petition for rehearing has been filed by counsel for the appellant in the above-entitled action.
The court, after carefully considering the same, finds that ail of the material questions discussed by the learned counsel for the appellant in his petition for rehearing were fully covered in the briefs and oral arguments upon the original hearing of said cause, and upon a re-examination of the entire record, we are fully satisfied that we understood the facts and applied the law to the particular facts in this case; that the decision of this court was correct and in harmony with the decisions of this court as heretofore announced.
The petition for rehearing is denied.
Budge, J., concurs.